Exhibit 10.3

CONSULTING SERVICES AGREEMENT
 


THIS AGREEMENT is made as of June 30, 2011.


BETWEEN:
Titan Iron Ore Corp a corporation organized under the laws of the State of
Nevada,


 
(herein called the “Corporation”) 
Party of the First Part



- and -


Kriyah Consultants LLC, a limited liability company organized under the laws of
the State of Arizona.


 
(herein called “Consultant”)  
Party of the Second Part





RECITALS:


A.
The Corporation wishes to engage the Consultant to assist the Corporation to
provide administrative and related services at and from Consultant’s office
located in Tucson, Arizona.



B.
The Consultant wishes to accept this engagement by the Corporation.



NOW THEREFORE IN CONSIDERATION OF THE MUTUAL COVENANTS AND AGREEMENTS CONTAINED
IN THIS AGREEMENT AND OTHER GOOD AND VALUABLE CONSIDERATION, THE PARTIES AGREE
AS FOLLOWS:




1.
DEFINITIONS



In this Agreement,


“Agreement” means this agreement as it may be amended from time to time;


“Compensation” means amounts set out in Section 4 hereof;


“Confidential Information” means all confidential or proprietary information,
intellectual property (including trade secrets) and confidential facts relating
to the business and affairs of the Corporation;


“Corporation” includes affiliates, subsidiaries and associates of the
Corporation unless the context otherwise requires;


“Expenses” means amounts set out in Section 4 hereof; and


“Term” means the period commencing June 30, 2011 and terminating in accordance
with Section 10 hereof.


 
1

--------------------------------------------------------------------------------

 


2.                              REPRESENTATION AND WARRANTIES


Each of the Corporation and the Consultant hereby covenants, represents and
warrants as follows:


 
(a)
They have all of the necessary corporate power, authority and capacity to enter
into this agreement and the agreements and the other instruments contemplated
herein and to perform their respective obligations hereunder and
thereunder.  The execution and delivery of this Agreement and the agreements and
other instruments contemplated herein and the consummation of the transactions
contemplated hereunder and thereunder have or will be duly authorized by all
necessary corporate action required by each party;



 
(b)
This Agreement and the agreements and other instruments contemplated herein when
executed will constitute valid and binding obligations of each of the parties
enforceable against each of them as is applicable in accordance with the terms
hereof and thereof subject, however, to limitations with respect to enforcement
imposed in connection with laws affecting the rights of creditors generally
including, without limitation, applicable bankruptcy, insolvency, moratorium,
reorganization or similar laws and to the extent that equitable remedies such as
specific performance and conjunction are in the discretion of the court from
which they are sought;



 
(c)
Each of the parties are duly incorporated and organized, validly existing, in
good standing and are up to date in all of the filings and registration required
under the laws of the jurisdiction in which they are incorporated; and




 
(d)
The entering into and performance of this Agreement and the agreements and other
instruments contemplated herein will not violate, contravene, breach or offend
against or result in any default under any security agreement, indenture,
mortgage, lease, order, undertaking, licence, permit, agreement, instrument,
charter or by-law provision, resolution of shareholders or directors, statute,
regulation, judgment, decree or law to which the parties hereto are a party or
by which they may be bound or affected. No licenses, agreements or other
instruments or documents of the Corporation or any of its Subsidiaries will
terminate or require assignment as a result of the entering into of this
Agreement or the consummation of the transactions contemplated hereby.



3.                              ENGAGEMENT OF THE CONSULTANT


The Corporation hereby engages the Consultant for the Term to perform the
following services related to the operations of the Corporation:
 

 
(a)
Provide office space, office equipment, utilities, phones and furniture;




 
(b)
Employ secretarial, bookkeeping, accounting,  recordkeeping, legal compliance
and related personnel;




 
(c)
Advise the Corporation regarding financial planning, corporate development, and
corporate governance;



 
2

--------------------------------------------------------------------------------

 
 

 
(d)
Prepare or cause to be prepared all required documentation for the operation of
the Corporation;




 
(e)
Provide instructions and directions to the Corporation's legal counsel,
accountants and auditors;




 
(f)
Insure that all accounting records are maintained to meet generally accept
accounting principals and quarterly and annual reports are prepared and filed to
meet regulatory requirements; and




 
(g)
All activities of the Consultant performed on behalf of the Corporation shall be
carried out at the direction of the Board of Directors of the Corporation or its
officers, provided that any officer of the Corporation associated with the
Consultant shall abstain from voting on the approval of this Agreement by the
Board of Directors of the Corporation.





4.                              COMPENSATION


(a)            As compensation for the services to be provided by the Consultant
hereunder, the Corporation agrees to pay to the Consultant, commencing June 30,
2011, the sum of  $2,500.00 USD per month during the Term in accordance with the
provisions of Section 5 hereof.


(b)           The Consultant shall invoice the Corporation monthly for all
expenses incurred with respect to the operation of the administration of the
Corporation, including but not limited to, the Corporation’s allocable share of
Consultant’s office rent, office equipment, employee and contractor wages and
benefits, phones and other office operational costs (such allocable share to be
determined according to the number of like clients being serviced by Consultant
at its Tucson location).


(c)           The Corporation further agrees to advance Consultant the sum of
$25,000.00 USD, an amount that reflects Corporation’s approximate, anticipated
monthly expenses to be paid by Consultant on Corporation’s behalf, not including
Consultants monthly $2,500 USD fee described above.  These funds shall be used
for the restricted purpose of paying Corporation’s expenses as Corporation’s
expenses arise.  This sum shall constitute a liability to Consultant to the
extent that it is not off-set by expenses paid by Consultant which have not been
reimbursed on Corporations behalf or other liabilities of Consultant incurred on
Corporation’s behalf at any given time. The above described sum shall be
advanced within ten (10) days of the execution of this Agreement.


(d)           The Consultant shall provide receipts for all expenses and other
items for which it is entitled to reimbursement and such other documentation as
may be reasonably requested by the Corporation’s auditors.


(e)            It is understood that the Corporation has procedures for the
authorization of all payments and the issuance of checks and which payments to
the Consultant are subject.  The responsible for carrying out these procedures
are those of the Consultant its officers and employees.
 
 
3

--------------------------------------------------------------------------------

 


(f)            The Corporation and Consultant agree to negotiate in good faith a
specified amount of options to purchase statutory common shares of the
Corporation, and the terms thereof, that will be provided to Consultant as
further compensation hereunder.  The grant of options is conditional upon
Consultant and Corporation entering into a standard stock option agreement and
such grant satisfying applicable securities laws.




5.                             TERMS OF PAYMENT


Fees and expenses are billed monthly and are due on receipt of invoice.  Amounts
unpaid after 15 days bear interest at the rate of 1.5% per month.


 
6.                             NATURE OF RELATIONSHIP


The parties further acknowledge and agree, solely with respect to the rights and
obligations of the Consultant under this Agreement, as follows:


 
(a)
The relationship of the Consultant to the Corporation is that of an independent
contractor;



 
(b)
The Consultant is not an employee or agent of the Corporation; and

 
 
 
(c)
The Corporation and the Consultant are not partners or joint venturers with each
other.





7.                              NO CONFLICTS OF INTEREST


The Consultant will not, without the permission of the Corporation, engage in
any business or other transaction or have any financial or other personal
interest which is incompatible with the performance by the Consultant of the
duties under this Agreement in the manner contemplated by this Agreement.


The Corporation acknowledges that the Consultant will provide from time to time
similar services for other parties which shall not be considered a conflict of
interest subject to the discharge of the Consultant’s obligations under this
Agreement and in particular those related to confidentiality.




8.                             NO USE OF CONFIDENTIAL INFORMATION


During and at all times after the Term, the Consultant will cause its officers,
directors and employees to keep confidential all Confidential Information and
will not use for the benefit of the Consultant its officers, directors and
employees or others (except in connection with the business and affairs of the
Corporation in the course of providing services hereunder) any Confidential
Information and will not disclose Confidential Information to any person except
in the course of providing services under this Agreement to a person who is
employed by the Corporation or with the Corporation’s prior consent.
 
 
4

--------------------------------------------------------------------------------

 
 
The foregoing prohibition will not apply to any Confidential Information if:


 
(a)
The Confidential Information is available to the public or in the public domain
at the time of disclosure or use; or



 
(b)
Disclosure is required to be made by operation of law, in which case the
Consultant will notify the Corporation immediately upon learning of that
requirement; or



 
(c)
Disclosure is made with the Corporation’s prior written approval.



 
(d)
All officers, directors and employees or consultants of the Consultant providing
services to the Corporation will be presented a copy of the Corporation’s
Corporate Governance Manual, upon receipt of the manual from the Corporation,
and will be required to execute the section in the manual declaring that they
have read the Code of Business Conduct and Ethics and agree to comply with its
terms and conditions.





9.                             NO AUTHORITY TO BIND THE CORPORATION


Without limiting the provisions of Section 3, the Consultant, in its capacity as
Consultant under this Agreement, has no authority to act on behalf of, or to
hold itself out to be an agent of the Corporation or to bind the Corporation to
perform any obligations to any third party and the Consultant will, as
appropriate, so inform all third parties with whom the Consultant deals in the
performance of its services.  The Consultant will not use the name of the
Corporation in any advertisement or promotional or marketing material or,
without the use of any such name, suggest or imply in any such material that the
Consultant has a relationship with the Corporation other than that established
by this Agreement, unless otherwise agreed to in writing by the Corporation.




10.                           TERM AND TERMINATION


The Term of this Agreement shall be one (1) year and shall automatically renew
from year to year unless terminated.  Either party may terminate this Agreement
at any time on 15  days written notice subject to the provisions of Sections 5,
7, 8 and 11 hereof, which Sections shall survive the expiration or termination
of this Agreement and continue in full force and effect.  Notwithstanding the
foregoing, either party may terminate this Agreement, without prior notice, upon
material breach of this Agreement by the other party.




11.                            INDEMNIFICATION


The Corporation will indemnify and defend the Consultant , its employees,
officers, members, managers and directors, against all costs, charges and
expenses, including all amounts paid to settle an action or satisfy a judgement,
reasonably incurred by the Consultant in respect of any civil, criminal or
administrative action or proceeding to which the Consultants are a party by
reason of being or having been engaged by the Corporation under this Agreement
(a “Claim”), other than an action (including, without limitation, an action in
contract or tort) by the Corporation as a result of a breach or alleged breach
by the Consultant of this Agreement or of any duty owed by the Consultant to the
Corporation, if:
 
 
5

--------------------------------------------------------------------------------

 


 
(a)
The Consultant acted honestly and in good faith with a view to the best
interests of the Corporation; and



 
(b)
In the case of a criminal or administrative action or proceeding that is
enforced by the monetary penalty, the Consultant had reasonable grounds for
believing that the conduct of the Consultant was lawful.



The Consultant acknowledges that indemnification will be limited to costs,
charges and expenses actually incurred, and will be paid only if the Consultant
provides the Corporation with prompt notice of any claim.  The Corporation will
have the right at its own expense, upon written notice to the Consultant, to
assume control of the negotiation, settlement or defence of any Claim and the
Consultant will co-operate fully with the Corporation in respect of such
Claim.  If the Corporation does not elect to assume control of the negotiation,
settlement or defence of any Claim, the Consultant may retain its own counsel to
defend the Claim and will keep the Corporation fully advised, including
supplying copies of all relevant documentation promptly as it becomes
available.  The Consultant or the Corporation may not settle or compromise any
Claim without the prior written consent of the other party.




12.           NOTICE


Any notice or communication to be given or made under this Agreement must be in
writing and addressed as follows:


 
(a)
if to the Corporation:



Titan Iron Ore Corp.
4320 – 196 Street, S.W., #111
Lynwood, Washington 98036


 
(b)
if to the Consultant:



Kriyah Consultants LLC
3040 N. Campbell Ave, Ste 110
Tucson, Arizona  85719
Attn:     Eric Nadler
Phone: 520-623-3090
Fax:      520-623-3326
Email:   abrodkey@kriyah.com


and will be deemed to be properly given or made on the earliest of the
following:


(a)           Actual delivery;
(b)           48 hours after being sent by commercial courier service; and
 
(c)
The day following which any telegram or telecopier message is sent.



 
6

--------------------------------------------------------------------------------

 
 
Notice of change of address for the purpose of notice will also be governed by
this section.




13.                           ASSIGNMENT


This Agreement may not be assigned by any party, without the prior written
consent of the other parties.




14.                           HEADINGS


The inclusion of headings in this Agreement is for convenience of reference only
and is not to affect construction or interpretation.




15.                           INVALIDITY OF PROVISIONS


Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction will, as to that jurisdiction, be ineffective to the extent of the
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement, and any prohibition or unenforceability of that provision in any
other jurisdiction.  For any provision severed there will be deemed substituted
a like provision to accomplish the intent of the parties as closely as possible
to the provision as drafted, as determined by any court or arbitrator having
jurisdiction over any relevant proceeding, to the extent permitted by the
applicable law.




16.                           ENTIRE AGREEMENT


This Agreement constitutes the entire agreement between the parties pertaining
to the subject matter.  There are no warranties, representations or agreements
between the parties in connection with the subject matter except as are
specifically set out or referred to in this Agreement.  No reliance is placed on
any representation, opinion, advice or assertion of fact made by either party or
its directors, officers or agents to the other party, or its directors, officers
or agents, except to the extent that the same has been reduced to writing and
included as a term of this Agreement.  Accordingly, there is to be no liability,
either in tort or in contract, assessed in relation to any such representation,
opinion, advice or assertion of fact, except to the extent aforesaid.




17.                           WAIVER, AMENDMENT


Except as expressly provided in this Agreement, no amendment or waiver of this
Agreement will be binding unless executed in writing by the party to be
bound.  The failure of either party at any time to require performance by the
other party of any provisions of this Agreement will in no way affect the right
of that party to require performance of any other provisions.  No waiver of any
provision of this Agreement will constitute a waiver of any other provision nor
will any waiver of any breach of any provision of this Agreement be construed as
a waiver of any continuing or succeeding breach of such provision unless
otherwise expressly provided.


 
7

--------------------------------------------------------------------------------

 


18.                           CURRENCY


All amounts in this Agreement are stated and will be paid in United States
currency unless otherwise specifically stated.




19.                           GOVERNING LAW AND VENUE


This Agreement is to be governed by and construed in accordance with the laws of
the State of Arizona, without regard to conflicts of laws principles. Each of
the Parties irrevocably agrees that any action or proceeding with respect to
this Agreement or for recognition and enforcement of any judgment in respect
hereof brought by the other Party hereto or its successors or assigns shall be
brought and determined in the Superior Courts for Pima County, Arizona, and each
of the Parties hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect to its property, generally and
unconditionally, to the jurisdiction of the aforesaid courts.


IN WITNESS WHEREOF, THE CORPORATION AND THE CONSULTANT HAVE EXECUTED THIS
AGREEMENT AS OF THE DATE FIRST WRITTEN ABOVE.




TITAN IRON ORE CORP.
 


BY:
/s/ Jodi Henderson
       
TITLE: 
Corporate Secretary
             
KRIYAH CONSULTANTS, LLC
             
BY:
/s/ Eric Nadler
       
TITLE: 
Member
 


 
 
8

--------------------------------------------------------------------------------